 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 34 
332 
International Brotherhood
 of Electrical Workers, 
Local 429 and its agent Nashville Electrical Joint 
Apprenticeship Training Committee 
and
 Danny 
Page.  Case 26ŒCBŒ004240 
August 3, 2011 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND HAYES
 On June 30, 2006, the National Labor Relations Board 
issued a Decision and Order in this proceeding,
1 finding 
that Respondent International Brotherhood of Electrical 
Workers Local 429 (the Union) and its agent, Respond-
ent Nashville Electrical Joint Apprenticeship Training 
Committee (JATC), violated Section 8(b)(1)(A) and (2) 
of the Act by: (1) attempting to rotate Charging Party 

Danny Page from his employment with Elec Tech Elec-
trical Services (Elec Tech) 
to a different employer; and 
(2) disciplining Page by delaying for 6 months his 

scheduled pay increase and his completion of the JATC™s 
apprenticeship program.  Those unfair labor practice 
findings depended on the Board™s preliminary finding 

that the JATC was a general 
agent of the Union because 
it was created by a collectiv
e-bargaining agreement be-
tween the Union and the Middle Tennessee Chapter of 

the National Electrical Contr
actors Association (the Em-
ployer Association) to administer the parties™ joint ap-
prenticeship program. 
The Board filed a petition to enforce its Order with the 
United States Court of Appeals for the Sixth Circuit, and 
the Respondents cross-petitioned seeking review of that 

Order.  The court found that, based on the record before 
it, it was ﬁunable to discern the factual and legal basis for 
the Board™s determin
ation of agency.ﬂ
2  Accordingly, the 
court remanded this proceeding to the Board with in-
structions to ﬁarticulate and 
apply recognized principles 
of agency law before it may assert jurisdiction over an 
entity it concludes acts as an agent of the union or em-
ployer.ﬂ
3 On May 15, 2008, the Board notified the parties that it 
had accepted the court™s remand and invited them to file 
statements of position.  The General Counsel, the Union, 

and the JATC filed statements of position.  Thereafter, 
the Board invited the parties to file supplemental position 
statements, and the General Counsel, the Union, and the 

JATC did so. 
                                                 1 347 NLRB 513 (2006). 
2 NLRB v. Electrical Workers Local 429
, 514 F.3d 646, 651 (6th Cir. 
2008). 
3 Id. 
The Board has delegated its 
authority in this proceed-
ing to a three-member panel. 
Having reconsidered the entire record in light of the 
court™s decision and the initial and supplemental state-

ments of position, we reaffirm our earlier conclusions 
that the Respondents violated the Act by attempting to 
rotate Page to a different employer and by disciplining 

him.  In reaffirming those conclusions, however, we no 
longer rely on the Board™s original finding that the JATC 
was a general agent of the Union by virtue of the latter™s 

collective-bargaining agreem
ent with the Employer As-
sociation.  Rather, we find 
agency based on the Union™s 
and the JATC™s actual conduct. 
I. The Union and the Employer Association created the 
JATC to oversee the training
 and hiring of apprentice 
electricians.  The apprenticeshi
p program is funded by an 
apprenticeship and training trust fund, to which all par-
ticipating employers contributed.  The Union and the 

Employer Association each ap
pointed an equal number 
of JATC representatives, who had complete authority to 
administer the program and were responsible for matters 

pertaining to apprentices™ qua
lifications, selection, em-
ployment, education, and training.  The JATC™s written 
apprenticeship and training st
andards required it to make 
decisions pertaining to its policies and rules in a con-
sistent and nondiscriminatory manner.
4                                                  4 The Board found, in the original decision, that JATC representa-
tives administered the JATC program ﬁon behalf of the employers and 
the Union,ﬂ and not as fiduciaries under the Employee Retirement 
Income Security Act.  See 347 NLRB at 515.  Further, the Board char-

acterized the JATC as a ﬁFederal ta
x-exempt educati
onal organization,ﬂ 
347 NLRB at 518, rather than as an ERISA employee welfare benefit 
plan.  The Board distinguished the JATC from an employer-union 
jointly administered trust fund, in 
which the trustees owe a fiduciary 
responsibility to the fund™s beneficiaries under 
NLRB v. Amax Coal 
Co., 453 U.S. 322 (1981) (employer appointed trustees of a trust fund 
could not be deemed collective-barg
aining representatives of the em-
ployer for the purpose of Sec. 8(b)(1)(B) of the Act because that role is 
inconsistent with the trustees™ fiduciary duty to the trust beneficiaries). 
We note, however, that Sec. 3(1) 
of Title I of Employee Retirement 
Income Security Act (ERISA) defines an ﬁemployee welfare benefit 
planﬂ to include ﬁany plan, fund, 
or programﬂ including ﬁapprenticeship 
or other training programs.ﬂ 29 U.S.C. Sec. 1002 (1).  To comport with 

Sec. 302(c)(6) of the Labor-Management Relations Act (LMRA), ex-
penses of a joint apprenticeship committee, as here, must be drawn 
from a separate trust fund.  The existence of that fund triggers ERISA 

coverage over a joint apprenticeship committee.  See ERISA Advisory 
Op. No. 94Œ14A (April 20, 1994), discussed in 
California Division of 
Labor Standards Enforcement v. Dillingham Construction
, 519 U.S. 
316, 326 (1997).  See also 
Honolulu Joint Apprenticeship & Training 
Committee (HJA) v. Foster
, 332 F.3d 1234, 1237 (9th Cir. 2003) (ﬁIt is 
undisputed that HJA is a fiduciary, that [apprentice] Foster is a benefi-

ciary, and that the apprenticeship program is a ‚welfare benefit plan™ 
under ERISA.ﬂ). 
 ELECTRICAL WORKERS LOCAL 429
 333
The JATC employed a prog
ram training director, El-
bert Carter.  In addition to his JATC duties, Carter assist-
ed the Union in collecting dues from apprentices.  The 
Union sent Carter regular monthly updates about appren-

tices who were delinquent in their dues.  Union Business 
Manager Jerry Lee testified that Carter™s responsibility to 
inform apprentices about thei
r dues arrearages was simi-
lar to the role played by Un
ion Secretary John Hooper in 
informing full-fledged journeymen members about their 
dues delinquencies.  Regarding the Union™s efforts to 

collect dues arrearages from apprentices, Lee testified, 
ﬁ[W]e do it through Elbert Carter.ﬂ  Carter, in turn, testi-
fied that when the Union notified him about a dues de-
linquency, he contacted the apprentice and tried to con-
vince the apprentice to pay his dues. 
In 2001, Page was enrolled in the JATC apprenticeship 
program.  He was also a me
mber of the Union, although 
his antipathy toward the Union was widely known.  Page 

became delinquent in his union 
dues, and, in about April 
2001, Carter, in the presence of Business Manager Lee 
and Business Manager Jerry Grant, who, along with Sec-

retary Hooper, served as union-appointed voting mem-
bers of the JATC, confronted Page about that delinquen-
cy.  With his father™s assistance, Page subsequently paid 

his dues through November 2001.  By July 2002, howev-
er, Page was again delinquent in his dues, by over 6 
months.  At that time, Page was working for his father™s 

company, Elec Tech. 
On July 10, 2002, Carter scheduled a special JATC 
meeting and proposed that Page be rotated to a different 

employer.  JATC members Hooper and Grant, joined by 
Employer-appointed member Bert Noll, voted to rotate 
Page.  Noll, who knew of Page™s dues delinquency, re-
marked about the vote, ﬁHell, yes, it™s about [dues].ﬂ  
Page then informed the Union that he would no longer 
be a union member.  The JATC ultimately rescinded 
Page™s rotation but then disciplined him, allegedly for his 
conduct in opposing the rotation, by delaying for 6 

months his promotion to the next salary level and his 
completion of the JATC training program.
5 II. As indicated, we have decide
d to reaffirm the Board™s 
conclusions that the Resp
ondents violated Section 
8(b)(1)(A) and (2) by rotating and disciplining Page.  

Initially, we reaffirm the Board™s findings, for the rea-
sons given in its 2006 decision, that the JATC™s deci-
sions to rotate and discipline Page were motivated by his 

dues delinquency and his expressed antipathy toward the 
                                                 5 Employer representative Noll was 
also on the JATC panel that vot-
ed to discipline Page. Union.  See 347 NLRB 513, 517Œ518.
6  We also reaffirm 
the Board™s finding that the 
JATC™s actions are attributa-
ble to the Union.  We do not adhere to the Board™s origi-
nal rationale: that the JATC was a general agent of the 

Union by virtue of the Union-Employer Association 
agreement and the JATC™s administration of the appren-
ticeship program.
7  Instead, as we explain below, our 
finding of agency is based 
on the record evidence estab-
lishing that the JATC™s actions against Page were di-
rected by union officials a
nd agents, and that the union-
appointed members of the JATC did not act as trustees, 
but rather acted in their capacities as union officials, to 
advance only union interests. 
The Board and the courts have long held that the ac-
tions of a collectively bargained benefit or trust fund can 

be attributed directly to a union in at least three situa-
tions: (1) when provisions of a collective-bargaining 
agreement impinge on the trust
ees™ duty to administer the 
funds solely for the benefit of the employees; (2) when 
the trustees™ actions are in 
fact directed by union offi-
cials; or (3) when the trus
tees™ acts are undertaken in 
their capacities as union officials rather than as trustees.  
See Service Employees Local 1-J (Shor Co.),
 273 NLRB 
929, 931 (1984); see also 
Griffith Corp. v. NLRB
, 660 
F.2d 406, 410 (9th Cir. 1981), cert. denied 457 U.S. 1105 
(1982).  This case falls into
 the second and third catego-
ries.  Here, the record estab
lishes that union officials and 
agents directed the JATC™s ac
tions against Page and that 
the union-appointed JATC members acted in their capac-
ities as union officials in taking those actions. 
The JATC™s actions against Page were instigated and 
carried out by JATC Director Carter, a special agent of 
the Union, and by union offi
cials who served as JATC 
members. 
Although JATC Director Carter was not a union offi-
cial, the evidence establishes that he was acting as a spe-
cial agent of the Union when
 he instigated the JATC™s 
actions against Page.  Section 2.01, comment d., of the 

Restatement (Third) of Agency
 (2006), explains that a 
ﬁspecial agentﬂ is one ﬁwho 
is authorized to conduct a 
single transactionﬂ or ﬁa series of transactionsﬂ specified 

by the principal.  Here, the Union clearly empowered 
Carter to conduct a series of transactions pertaining to 
dues delinquencies.  The Union™s own representatives 
                                                 6 Nothing in the Sixth Circuit™s decision disturbed the Board™s find-
ings regarding the Respondents™ unlawful motivation.  In fact, the court 

expressly did not pass on those finding
s.  See 514 F.3d at 650 fn. 2.  No 
party has moved for reconsideration of those findings. 
7 The Board had found that the Union and the Employer Association 
delegated to JATC the ﬁcomplete au
thorityﬂ for selecting, training, 
assigning, and administering the joint apprenticeship program. (347 
NLRB at 514Œ515.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 334 
explained that Carter led th
e Union™s efforts to collect 
delinquent dues from apprentices.  As described, Union 
Business Manager and JATC member Lee testified, ﬁwe 
do it through Elbert Carter.ﬂ  Thus, Carter acted within 

the scope of his limited speci
al authority when he con-
fronted apprentices regarding their union dues.  We 
therefore find that Carter wa
s acting as a special agent of 
the Union when he scheduled a special meeting of the 
JATC and recommended that Page be rotated from Elec 
Tech to a different employer
 because of his dues delin-
quency.
 8  We reject the Respondents™ suggestion that the 
Union had no control over Carter, at least in the circum-
stances of this case where he
 was acting at the Union™s 
request and in its sole interests in the area of dues collec-
tion. 
In addition, a finding of union liability is appropriate 
because the record establishes 
that, with respect to these 
actions taken against Page, the union-appointed members 

of the JATC were acting in their capacities as union offi-
cials, rather than as trustees
 of the JATC.  Ordinarily, we 
proceed on the premise that a trustee is 
not acting for the 
appointing union (or employer) unless contrary evidence 
shows otherwise.  See 
Commercial Property Services
, 304 NLRB 134 (1991).  In the present case, the evidence 

indeed shows otherwise.  As described, the Board has 
already found that the union ag
ents on the JATC voted to 
rotate and discipline Page only because of his union-dues 

delinquency and opposition to the Union; the assertedly 
legitimate reasons advanced for those actions have been 
rejected by the Board as pretexts.  The Union™s dues-

collection and membership in
terests, however, were 
wholly irrelevant to the administration of the JATC and 
the training of apprentices.
9  The inescapable conclusion, 
then, is that the union-appointed JATC members were 
acting in their capacities as union agents, advancing un-

ion interests only, when they voted to take action against 
Page. 
This case is thus similar to 
Service Employees Local 1-
J (Shor Co.)
, supra, 273 NLRB 929.  There, a fund ad-
ministratorŠwho was also the union presidentŠ
suspended an employee™s health and welfare benefits, 
                                                 8 As the Board found in the origin
al proceeding, Carter recommend-
ed to the voting JATC members that Page be rotated. The Board found 

that Carter™s stated reasons for the rotation were ﬁimplausible.ﬂ 347 
NLRB at 517. Thus, Carter was a crucial link in the chain of impermis-
sible motivation and actions against Page. 
9 As the court noted, this case aris
es in Tennessee, a right-to-work 
State, in which employees cannot lawfully be required to join a union 
(or pay dues) as a condition of em
ployment. Thus, Page was not re-
quired to join the Union or to pay union dues in order to maintain his 
employment with a union contractor or to participate in the JATC.  See 
514 F.3d at 647. 
allegedly for the legitimate reason of protecting fund 
assets.  Id. at 934.  The Board found that the stated rea-
son was pretextual and that the actual reason was to retal-
iate against the filing of a decertification petition.  The 

Board found that the fund 
administrator exercised his 
authority to suspend benefits to further the interests of 
the union.  The same analysis applies with equal force 

here to the union-appointed JATC members who voted to 
rotate and discipline Page.  Compare 
Garland-Sherman 
Masonry
, 305 NLRB 511 (1991) (no agency relationship 
when trustee acted to protect the fund™s interests and not 
for the interests of either the company or the union). 
The Respondents counter that there is nothing in the 
collective-bargaining agreement or in the JATC™s admin-
istration of the apprenticeship program demonstrating 

that the Union controlled the JATC, the votes of the un-
ion-appointed members, or those of the Employer Asso-
ciation-appointed members.  These contentions miss the 

point.  It may be that nothing in the Union-Employer 
Association collective-bargaining agreement or in the 
JATC™s operations established any express or implied 

legal right of control by the Union over the JATC™s ac-
tions toward apprentices generally.  But, here, the evi-
dence shows that the JATC 
in fact
 entertained and took 
actions against an apprentice based on the suggestion of 
Carter, who was acting as a special agent of the Union, 
and based on the votes of Grant and Hooper, who were 

also acting as agents of th
e Union in so voting, exclu-
sively to serve the Union™s dues-collection and member-
ship interestsŠand not to further any legitimate JATC 

interests.  In those circumst
ances, we conclude that the 
Union actually did exercise cont
rol over the JATC in this 
instance, notwithstanding the terms of the parties™ con-
tract.  Having found that Carter, Lee, and Grant were all 
acting as union agents when 
they exercised their authori-
ty as committee employees or members to initiate and 
approve the cited actions, we further conclude that the 
JATC was acting as an agent of the Union when it took 

the retaliatory actions against Page based on his failure to 
pay dues to the Union. 
Likewise, the Respondents™ contention that the Union 
did not formally control the votes of its appointed mem-
bers to the JATC is irrelevant.  To be sure, the union-
appointed members were trustees and agents of the 

JATC, with the authority and the responsibility to 
properly administer the appren
ticeship training program.  
Despite those obligations, as in 
Shor
, supra, we are simp-
ly finding that the union-appointed members, although 
ostensibly administering the apprenticeship program, 
 ELECTRICAL WORKERS LOCAL 429
 335
actually acted to pursue the Union™s unlawful interests in 
rotating and disciplining Page.
10 Finally, we recognize that the union-appointed mem-
bers of the JATC did not have the capacity on their own 

to discipline or take other actions against apprentices.  
The union-appointed representatives had 50 percent of 
the JATC vote, and the Em
ployer Association repre-
sentatives had 50 percent.  We are not persuaded, how-
ever, that this circumstance 
absolves the Union of liabil-
ity here.  Notably, Page would not have been rotated but 

for Hooper™s and Grant™s af
firmative votes, which were 
necessary to create a major
ity.  Noll™s affirmative vote 
was also needed, but the eviden
ce indicates that he, too, 
may not have been acting to further the apprenticeship 
program™s legitimate interests.  As described, and as the 

Board previously found, Noll later conceded that, at the 
meeting when the JATC voted to rotate Page, ﬁHell, yes, 
it™s about [dues].ﬂ  In its 
original decision, the Board 
found that Noll™s statement supported a finding of unlaw-
ful motivation stemming from Page™s dues delinquency.  
We agree with that finding whether Noll himself may 

have acted on the basis of Page™s dues delinquency or 
may have merely acquiesced to the Union™s interests in 
derogation of his duty to serve only the JATC™s inter-

ests.11  As a result, we find that Noll™s formal status as an 
Employer-appointed JATC member does not preclude 
holding the Union responsible for the JATC™s actions 

taken against Page. 
III. In sum, the record establishes that the JATC rotated 
and disciplined Page at the direction of union officials 
and agents, including union-appointed JATC members, 
all of whom were wearing their ﬁunion hatsﬂ in pursuit of 
union interests only.  We therefore find that both the Un-
ion and the JATC are responsible for those actions, 

which violated Section 8(b)(1)(A) and (2) of the Act.  
REMEDY
 Having found that the Respondents engaged in activi-
ties violative of Section 8(b)(1
)(A) and (2) of the Act, we 
shall order them to cease and desist and to take certain 
                                                 10 In those circumstances their conduct bound both entities, because 
the union representatives were both union and JATC agents, acting 
within the scope of their authority to
 vote on JATC matters, such as the 
rotation and discipline of Page. 
11 Longshoremen Local 27
, 205 NLRB 1141, 1147 (1973), enfd. 514 
F.2d 481 (9th Cir. 1975) (union violates Sec. 8(b)(1)(A) and (2) when 
employer member of joint committee acquiesces in impermissible 

action against employee that is sought by union). Alternatively, Noll 
may be viewed as a special limited agent of the Union regarding the 
JATC™s actions toward Page.  Member Hayes finds it unnecessary to 

consider this alternative. affirmative action designed to effectuate the policies of 
the Act. 
Because the Respondents™ di
sciplining of Page by de-
laying his promotion to the next pay level was discrimi-

natory and may have resulted in a loss of earnings, we 
shall order the Respondent Union to make Page whole 
for any loss of earnings he may have suffered as a result 

of the discrimination against him, in the manner pre-
scribed in 
Ogle Protection Service, 
183
 NLRB 682
 (1970)
, enfd. 444 F.2d 502 (6th Cir. 1971), plus interest 
as set forth in 
New Horizons,
 283 NLRB 1173 (1987), 
compounded daily as prescribed in 
Kentucky River Medi-
cal Center, 356 NLRB 6 (2010).  
Moreover, because the 
Respondents™ imposition of a 6-month delay in Page™s 
completion of his training was also discriminatory, we 

shall order the Respondent JATC to restore Page to the 
status he would have held but for this unlawful disci-
pline. 
ORDER 
The Respondents, International Brotherhood of Elec-
trical Workers, Local 429 and its agent, Nashville Elec-

trical Joint Apprenticeship Training Committee (JATC), 
Nashville, Tennessee, their officers, agents, and repre-
sentatives, shall 
1.  Cease and desist from 
(a) Attempting to cause apprentices to be rotated from 
their current employers in retaliation for their union dues 

delinquency or antiunion views. 
(b) Disciplining employees because of their union dues 
delinquency or antiunion views. 
(c) In any like or related manner restraining or coerc-
ing employees in the exercise
 of their rights under Sec-
tion 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Make whole Daniel Page for any and all loss of 
earnings suffered by him as a result of the discrimination 
against him, in the manner set forth in the remedy section 

of this decision. 
(b) Restore Page to the status he would have held but 
for his unlawful discipline. 
(c) Within 14 days from the date of this Order, remove 
from their files any reference to the attempted rotation 
and/or disciplining of Daniel Page and, within 3 days 

thereafter, notify him that this has been done and that the 
unlawful action will not be used against him in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment reco
rds, timecards, personnel rec-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 336 
ords and reports, and all other records, including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
their Nashville, Tennessee locations copies of the at-
tached notice marked ﬁAppendix.ﬂ
12  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 26, after being signed by Respondent Union and 
Respondent JATC™s authorized
 representatives, shall be 
posted by the Union and the JATC and maintained for 60 
consecutive days in conspi
cuous places including all 
places where notices to apprentices and members are 
customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 

such as by email, posting on an intranet or an internet 
site, and/or other electronic 
means, if the Respondents 
customarily communicate with their members and ap-

prentices by such means.
13 Reasonable steps shall be 
taken by the Respondents to 
ensure that the notices are 
not altered, defaced, or cove
red by any other material. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps Respondents have taken to comply. 
APPENDIX 
NOTICE 
TO MEMBERS AND APPRENTICES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
                                                  12 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
13 We have provided for the posting of the notice in accord with 
J. Picini Flooring
, 356 NLRB 11 (2010).  For the reasons stated in his 
dissenting opinion in J. Picini Flooring
, Member Hayes would not 
require electronic distribution of the notice. 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 

obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain on your behalf 
with your employer 
Act together with other employees for your benefit 
and protection 
Choose not to engage in any of these protected ac-
tivities. 
 WE WILL NOT
 attempt to cause the rotation of appren-
tices from their current employers in retaliation for their 
union dues delinquency or their antiunion views. 
WE WILL NOT
 discipline apprentices because of their 
union dues delinquency or their antiunion views. 
WE WILL NOT
 in any like or related manner restrain or 
coerce employees in the exerci
se of their rights listed 
above. WE WILL 
make Daniel Page whole, with interest, for 
any loss of earnings resulting from his unlawful disci-

pline. 
WE WILL restore Daniel Page to the status he would 
have held in the apprenticeship training program but for 

his unlawful discipline. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to our unlaw-

ful attempt to rotate and our discipline of Daniel Page, 
and WE WILL
, within 3 days thereafter, notify him in writ-
ing that this has been done and that the unlawful actions 
will not be used against him in any way. 
 INTERNATIONAL 
BROTHERHOOD OF 
ELECTRICAL 
WORKERS, LOCAL 
429
 AND ITS 
AGENT NASHVILLE 
ELECTRICAL JOINT 
APPRENTICESHIP 
TRAINING COMMITTEE
  